



Exhibit 10.8
FORTIVE CORPORATION
2016 STOCK INCENTIVE PLAN
PERFORMANCE STOCK UNIT AGREEMENT
Unless otherwise defined herein, the terms defined in the Fortive Corporation
2016 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Performance Stock Unit Agreement (the “Agreement”).
I.NOTICE OF GRANT
Name:
Address:
The undersigned Participant has been granted an Award of Performance Stock
Units, subject to the terms and conditions of the Plan and this Agreement, as
follows (each of the following capitalized terms are defined terms having the
meaning indicated below):


Date of Grant:                                
Target PSUs:                    
Performance Period:                            
Vesting Conditions:
Per this Agreement (including Addendum A)

II.    AGREEMENT
1.    Grant of PSUs. Fortive Corporation (the “Company”) hereby grants to the
Participant named in this Notice of Grant (the “Participant”), an Award of
Performance Stock Units (or “PSUs”) subject to the terms and conditions of this
Agreement and the Plan, which are incorporated herein by reference. In the event
of a conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of the Plan shall prevail.
2.    Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, the Award shall vest with respect to the number of PSUs, if any,
as determined pursuant to the terms of Addendum A (such terms are referred to
herein as the “Vesting Conditions”); provided that (except as set forth in
Sections 4(b) and 4(c) below) the Award shall not vest with respect to any PSUs
under the terms of this Agreement unless the Participant continues to be
actively employed with the Company or an Eligible Subsidiary from the Date of
Grant through the date on which the Compensation Committee (the “Committee”) of
the Company’s Board of Directors determines the number of PSUs that vest
pursuant to the Vesting Conditions (the “Certification Date”). The Committee
shall determine how many PSUs vest pursuant to the Vesting Conditions and such
determination shall be final and conclusive. Until the Committee has made such a
determination, none of the Vesting Conditions will be considered to have been
satisfied. Such certification shall occur, if at all, no later than four (4)
calendar months following the last day of the Performance Period (the
“Certification End Date”).
(b)    Fractional PSU Vesting. In the event the Participant is vested in a
fractional portion of a PSU (a “Fractional Portion”), such Fractional Portion
will be rounded up and converted into a whole Share of Company Common Stock
(“Share”) and issued to the Participant. 


1

--------------------------------------------------------------------------------





3.    Form and Timing of Payment; Conditions to Issuance of Shares.
(a)    Form and Timing of Payment. The Award of PSUs represents the right to
receive a number of Shares equal to the number of PSUs that vest pursuant to the
Vesting Conditions. Prior to actual issuance of any Shares underlying the PSUs,
such PSUs will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company. Subject to the other terms of
the Plan and this Agreement, with respect to any PSUs that vest in accordance
with this Agreement (other than in cases where the Participant dies during
employment, which is addressed in Section 4(b) below), the underlying Shares
(and related Dividend Equivalent Rights) will be paid to the Participant in
whole Shares as soon as practicable (but in any event within 90 days) following
the fifth anniversary of the commencement date of the Performance Period (the
“Commencement Date”), and such payment shall not be conditioned on continuation
of the Participant’s active employment with the Company or an Eligible
Subsidiary following the Certification Date. Shares shall not be issued under
the Plan unless the issuance and delivery of such Shares comply with (or are
exempt from) all applicable requirements of law, including (without limitation)
the Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Committee may require the Participant to take any reasonable action in order
to comply with any such rules or regulations.
(b)    Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
vesting of a PSU, the Committee may require that the Participant agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Participant to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Participant acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
4.    Termination of Employment.
(a)    General. In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement, Enhanced
Retirement or Full Retirement) whether or not in breach of applicable labor
laws, all PSUs that are unvested as of termination shall automatically terminate
as of the date of termination and the Participant’s right to receive further
PSUs under the Plan shall also terminate as of the date of termination. The
Committee shall have discretion to determine whether the Participant has ceased
to be actively employed by (or, if the Participant is a consultant or director,
has ceased actively providing services to) the Company or Eligible Subsidiary,
and the effective date on which such active employment (or active
service-providing relationship) terminated. The Participant’s active
employer-employee or other active service-providing relationship will not be
extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law). Unless the Committee
provides otherwise (1) termination of the Participant’s employment will include
instances in which the Participant is terminated and immediately rehired as an
independent contractor, and (2) the spin‑off, sale, or disposition of the
Participant’s employer from the Company or an Eligible Subsidiary (whether by
transfer of shares, assets or otherwise) such that the Participant’s employer no
longer constitutes an Eligible Subsidiary will constitute a termination of
employment or service.
(b)    Death.
(i)    In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates (the date of any such termination (whether or not as a result of
death) is referred to as the “Termination Date”) as a result of death prior to
the conclusion of the Performance Period, the Participant’s estate will become
vested in the portion of the Award determined by multiplying (1) the amount of
Target PSUs (and related Dividend Equivalent Rights) subject to such Award,
times (2) the quotient of the number of complete twelve-month periods between
and including the Commencement Date


2

--------------------------------------------------------------------------------





and the Termination Date (provided that any partial twelve-month period between
and including the Commencement Date and the Termination Date shall also be
considered a complete twelve-month period for purposes of this pro-ration
methodology), divided by the total number of twelve-month periods in the
Performance Period. With respect to any PSUs that vest pursuant to this Section
4(b), the underlying Shares (and related Dividend Equivalent Rights) will be
paid to the Participant’s estate as soon as reasonably practicable (but in any
event within 90 days) following the Participant’s death.
(ii)    In the event the Participant’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates as a result of death following the conclusion of the Performance
Period but prior to the date the Shares (and related Dividend Equivalent Rights)
underlying vested PSUs are issued and paid, the underlying Shares (and related
Dividend Equivalent Rights) will be paid to the Participant’s estate as soon as
reasonably practicable (but in any event within 90 days) following the later of
(i) the Participant’s death, and (ii) the Certification End Date.
(iii)    For avoidance of doubt, in all other situations, if the Participant
dies after the Participant’s active employment or other active service-providing
relationship with the Company or an Eligible Subsidiary terminates but prior to
the date the Shares (and related Dividend Equivalent Rights) underlying vested
PSUs are issued and paid, the underlying Shares (and related Dividend Equivalent
Rights) will be paid to the Participant’s estate as soon as reasonably
practicable (but in any event within 90 days) following the fifth anniversary of
the Commencement Date.
(c)    Retirement.     
(i)    Early Retirement. In the event the Participant’s active employment or
other active service-providing relationship with the Company or an Eligible
Subsidiary terminates prior to the Certification Date as a result of Early
Retirement, then the Participant will become vested in a number of PSUs (and
related Dividend Equivalent Rights) determined by multiplying (1) the amount of
PSUs actually earned pursuant to the Vesting Conditions (which shall be
determined following completion of the Performance Period) by (2) the quotient
of (A) the number of complete months between and including the Commencement Date
and the Termination Date (provided that any partial month between and including
the Commencement Date and the Termination Date shall also be considered a
complete month for purposes of this pro-ration methodology), divided by (B) the
total number of months in the Performance Period (such quotient is referred to
as the “Retirement Proration Quotient”), provided that the Retirement Proration
Quotient shall never be greater than 1.0. “Early Retirement” shall mean the
Participant’s voluntary termination of employment on or after attainment of age
fifty-five (55) at a time when the Participant’s age plus years of service with
the Company or an Eligible Subsidiary is greater than or equal to sixty-five
(65).
(ii)    Enhanced Retirement. In the event the Participant’s active employment or
other active service-providing relationship with the Company or an Eligible
Subsidiary terminates prior to the Certification Date as a result of Enhanced
Retirement, then the Participant will become vested in a number of PSUs (and
related Dividend Equivalent Rights) determined by multiplying (1) the amount of
PSUs actually earned pursuant to the Vesting Conditions (which shall be
determined following the completion of the Performance Period) by (2) the
Retirement Proration Quotient assuming for purposes of such formula that the
Termination Date occurred on the one year anniversary of the Participant’s
actual Termination Date, provided that the Retirement Proration Quotient shall
never be greater than 1.0. “Enhanced Retirement” shall mean the Participant’s
voluntary termination of employment on or after attainment of age sixty (60) at
a time when the sum of the Participant’s age plus years of service with the
Company or an Eligible Subsidiary is greater than or equal to seventy (70).
(iii)     Full Retirement. In the event the Particitpant’s active employment or
other active service-providing relationship with the Company or an Eligible
Subsidiary terminates prior to the Certification Date as a result of Full
Retirement, then the Participant will become vested in the total number of PSUs
actually earned pursuant to the Vesting Conditions (which shall be determined
following the completion of the Performance Period) as if the Participant had
continued to be actively employed through the Certification Date. “Full
Retirement” shall mean the Participant’s voluntary termination of employment,
either (1) on or after attainment of age sixty-two (62)


3

--------------------------------------------------------------------------------





at a time when the sum of the Participant’s age plus years of service with the
Company or an Eligible Subsidiary is greater than or equal to eighty (80) or (2)
Normal Retirement.
(d)    Gross Misconduct. If the Participant’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Participant’s
unvested PSUs shall automatically terminate as of the time of termination
without consideration. The Participant acknowledges and agrees that the
Participant’s termination of employment shall also be deemed to be a termination
of employment by reason of the Participant’s Gross Misconduct if, after the
Participant’s employment has terminated, facts and circumstances are discovered
or confirmed by the Company that would have justified a termination for Gross
Misconduct.
(e)    Violation of Post-Employment Covenant. To the extent that any of the
Participant’s unvested PSUs remain outstanding under the terms of the Plan or
this Agreement after the Termination Date, any unvested PSUs shall expire as of
the date the Participant violates any covenant not to compete or other
post-employment covenant that exists between the Participant on the one hand and
the Company or any subsidiary of the Company, on the other hand.
(f)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Participant’s unvested PSUs will terminate unless provision is made in writing
in connection with such transaction for the assumption or continuation of the
PSUs, or the substitution for such PSUs of any options or grants covering the
stock or securities of a successor employer corporation, or a parent or
subsidiary of such successor, with appropriate adjustments as to the number and
kind of shares of stock and prices, in which event the PSUs will continue in the
manner and under the terms so provided.
(g)    Non-Transferability of PSUs. Unless the Committee determines otherwise in
advance in writing, PSUs may not be transferred in any manner otherwise than by
will or by the applicable laws of descent or distribution. The terms of the Plan
and this Agreement shall be binding upon the executors, administrators, heirs
and permitted successors and assigns of the Participant.
5.    Amendment of PSUs or Plan.
(a)    The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof. The Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein. The
Company’s Board may amend, modify or terminate the Plan or any Award in any
respect at any time; provided, however, that modifications to this Agreement or
the Plan that materially and adversely affect the Participant’s rights hereunder
can be made only in an express written contract signed by the Company and the
Participant. Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise this Agreement and the
Participant’s rights under outstanding PSUs as it deems necessary or advisable,
in its sole discretion and without the consent of the Participant, (1) upon a
Substantial Corporate Change, (2) as required by law, or (3) to comply with
Section 409A of the Internal Revenue Code of 1986 (“Section 409A”) or to
otherwise avoid imposition of any additional tax or income recognition under
Section 409A in connection with this Award.
(b) The Participant acknowledges and agrees that if the Participant changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion reduce or eliminate the Participant’s unvested PSUs.
6.    Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Participant (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Participant acknowledges that the ultimate liability for all Tax Related Items
associated with the PSUs is and remains the Participant’s responsibility and
that the Company and the Employer (i) make no representations or undertakings


4

--------------------------------------------------------------------------------





regarding the treatment of any Tax Related Items in connection with any aspect
of the PSUs, including, but not limited to, the grant or vesting of the PSUs,
the delivery of the Shares, the subsequent sale of Shares acquired at vesting
and the receipt of any dividends or dividend equivalents; and (ii) do not commit
to structure the terms of the grant or any aspect of the PSUs to reduce or
eliminate the Participant’s liability for Tax Related Items. Further, if the
Participant is subject to tax in more than one jurisdiction, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Participant authorizes the Company and the Employer, or either of them, in such
entity’s sole discretion, to satisfy the obligations with regard to all Tax
Related Items legally payable by the Participant (with respect to the award
granted hereunder as well as any equity awards previously received by the
Participant under any Company stock plan) by one or a combination of the
following: (i) requiring the Participant to pay Tax-Related Items in cash with a
cashier’s check or certified check or by wire transfer of immediately available
funds; (ii) withholding cash from the Participant’s wages or other compensation
payable to the Participant by the Company and/or the Employer; (iii) arranging
for the sale of Shares otherwise issuable to the Participant upon payment on the
PSUs (on such other amount that will not cause adverse accounting consequences
for the Company and is permitted under applicable withholding rules promulgated
by the Internal Revenue Service or another applicable governmental entity),
including the sale of Shares prior to such scheduled payment date; (iv)
withholding from the proceeds of the sale of Shares acquired upon payment on the
PSUs; or (v) withholding in Shares otherwise issuable to the Participant,
provided that the Company withholds only the amount of Shares necessary to
satisfy the minimum statutory withholding amount (or if there is no minimum
statutory withholding amount, such amount as may be necessary to avoid adverse
accounting treatment) using the Fair Market Value of the Shares on the date of
the relevant taxable event. The Participant shall pay to the Company or the
Employer any amount of Tax Related Items that the Company or the Employer may be
required to withhold as a result of the Participant’s participation in the Plan
that are not satisfied by any of the means previously described. The Company may
refuse to deliver the Shares to the Participant if the Participant fails to
comply with the Participant’s obligations in connection with the Tax Related
Items as described in this Section.
(b)    Code Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with Section 409A of Code to the extent
subject thereto, and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, the Participant shall not be considered to have separated from
service with the Company for purposes of this Agreement and no payment shall be
due to the Participant under this Agreement on account of a separation from
service until the Participant would be considered to have incurred a “separation
from service” from the Company within the meaning of Section 409A of the Code. 
Any payments described in this Agreement that are due within the “short-term
deferral period” as defined in Section 409A of the Code shall not be treated as
deferred compensation unless applicable law requires otherwise.  Notwithstanding
anything to the contrary in this Agreement, to the extent that any amounts are
payable upon a separation from service and such payment would result in
accelerated taxation and/or tax penalties under Section 409A of the Code, such
payment, under this Agreement or any other agreement of the Company, shall be
made on the first business day after the date that is six (6) months following
such separation from service (or death, if earlier). The Company makes no
representation that any or all of the payments described in this Agreement will
be exempt from or comply with Section 409A of the Code and makes no undertaking
to preclude Section 409A of the Code from applying to any such payment. The
Grantee shall be solely responsible for the payment of any taxes and penalties
incurred under Section 409A.
For purposes of making a payment under this Agreement, if any amount is payable
as a result of a Substantial Corporate Change, such event must also constitute a
“change in ownership or effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A.


5

--------------------------------------------------------------------------------





7.    Rights as Shareholder; Dividends. The Participant shall have no rights as
a shareholder of the Company, no dividend rights (except as expressly provided
in this Section 7 with respect to Dividend Equivalent Rights) and no voting
rights with respect to the PSUs or any Shares underlying or issuable in respect
of such PSUs until such Shares are actually issued to the Participant. No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate or book
entry evidencing such Shares. If on or after the Date of Grant and prior to the
date the Shares underlying vested PSUs are issued to the Participant the Board
declares a cash dividend on the shares of Company Common Stock, the Participant
will be credited with dividend equivalents equal to (i) the per share cash
dividend paid by the Company on its Common Stock on the dividend payment date
established by the Committee, multiplied by (ii) the total number of PSUs
subject to the Award that vest (a “Dividend Equivalent Right”); provided that
any Dividend Equivalent Rights credited pursuant to the foregoing provisions of
this Section 7 shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the PSUs to which they relate and for the
avoidance of doubt shall only vest and be paid if and when the PSUs to which
such Dividend Equivalent Rights relate vest and the underlying shares are
issued; and provided further that Dividend Equivalent Rights that vest and are
paid shall be paid in cash.
8.    No Employment Contract. Nothing in the Plan or this Agreement constitutes
an employment contract between the Company and the Participant and this
Agreement shall not confer upon the Participant any right to continuation of
employment or service with the Company or any of its Subsidiaries, nor shall
this Agreement interfere in any way with the Company’s or any of its
Subsidiaries right to terminate the Participant’s employment or service at any
time, with or without cause (subject to any employment agreement the Participant
may otherwise have with the Company or a Subsidiary thereof and/or applicable
law).
9.    Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any PSUs have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons and such determinations of the Board and/or the Committee do not have to
be uniform nor do they have to consider whether Plan participants are similarly
situated. No member of the Board and/or the Committee shall be personally liable
for any action, determination or interpretation made in good faith with respect
to this Agreement.
10.    Headings. The captions used in this Agreement and the Plan are inserted
for convenience and shall not be deemed to be a part of the PSUs for
construction and interpretation.
11.    Electronic Delivery.
(a)    If the Participant executes this Agreement electronically, for the
avoidance of doubt the Participant acknowledges and agrees that his or her
execution of this Agreement electronically (through an on-line system
established and maintained by the Company or a third party designated by the
Company, or otherwise) shall have the same binding legal effect as would
execution of this Agreement in paper form. The Participant acknowledges that
upon request of the Company he or she shall also provide an executed, paper form
of this Agreement.
(b)    If the Participant executes this Agreement in paper form, for the
avoidance of doubt the parties acknowledge and agree that it is their intent
that any agreement previously or subsequently entered into between the parties
that is executed electronically shall have the same binding legal effect as if
such agreement were executed in paper form.
(c)    If the Participant executes this Agreement multiple times (for example,
if the Participant first executes this Agreement in electronic form and
subsequently executes this Agreement in paper form), the Participant
acknowledges and agrees that (i) no matter how many versions of this Agreement
are executed and in whatever medium, this Agreement only evidences a single
Award relating to the number of PSUs set forth in the Notice of Grant and (ii)
this Agreement shall be effective as of the earliest execution of this Agreement
by the parties, whether in paper form


6

--------------------------------------------------------------------------------





or electronically, and the subsequent execution of this Agreement in the same or
a different medium shall in no way impair the binding legal effect of this
Agreement as of the time of original execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the PSUs, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Participant pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Participant hereby consents to receive such
documents by electronic delivery. At the Participant’s written request to the
Secretary of the Company, the Company shall provide a paper copy of any document
at no cost to the Participant.
12.    Data Privacy. This Section 12 provides important information about the
Company’s use of personal information about the Participant. For the purposes of
applicable data privacy laws the data controller is Fortive Corporation with
registered offices at 6920 Seaway Blvd, Everett, Washington 98203. Participants
should read the information below carefully:
(a)    Uses of Data and Legal Basis. In order to implement, administer and
manage the Participant’s participation in the Plan it will be necessary for the
Company to collect, use and transfer, in electronic or other form, the
Participant’s Data, (as defined below) by and among, as applicable, the
Employer, the Company and its Subsidiaries. . The use of the Participant’s Data
for these purposes is necessary for the performance of the Plan and for the
Company to fulfil its contractual commitments to the Participant. The
Participant's refusal to provide the Data set out in subsection (b) below may
affect the Participant's ability to participate in the Plan.
(b)    Categories of Data. In order to implement, administer and manage the
Participant’s participation in the Plan Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address, email address and telephone number,
date of birth, social insurance number, passport or other identification number
(e.g., resident registration number), salary, nationality, and job title, any
shares of stock or directorships held in the Company, details of the PSUs or any
other entitlement to shares of stock awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”).
(c)    Sharing and Transferring Data. In order to implement, administer and
manage the Participant’s participation in the Plan, the Participant’s Data may
be transferred to Fidelity Stock Plan Services and its affiliated companies, or
such other stock plan service provider or any other third party (as may be
selected by the Company in the future) which is assisting the Company with the
implementation, administration and management of the Plan. Data may also be
shared with a broker or other third party with whom the Participant may elect to
deposit any Shares acquired upon vesting of the PSUs. The recipients of the Data
may be located in the Participant's country or elsewhere, and the recipient's
country (e.g., the United States) may have different data privacy laws and
protections than the Participant's country. Where this is the case, the Company
will take steps to put in place appropriate safeguards in respect of the
Participant’s Data. Under the data privacy laws of certain countries, the
Participant may request a list with the names and addresses of any potential
recipients of the Data by contacting his or her local human resources
representative.
(d)    Retention and Legal Rights. Data will be held only as long as is
necessary to implement, administer and manage the Participant's participation in
the Plan. Under the data privacy laws of certain counrties the Participant may ,
request access to and receive a copy of Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data in any case without cost, by contacting in writing his or her local human
resources representative. The Company will handle such requests in accordance
with applicable law and there may therefore be legal reasons why the Company
cannot grant the Participant’s request.
For more information, the Participant may contact his or her local human
resources representative.


7

--------------------------------------------------------------------------------





13.    Waiver of Right to Jury Trial. Each party, to the fullest extent
permitted by law, waives any right or expectation against the other to trial or
adjudication by a jury of any claim, cause or action arising with respect to the
PSUs or hereunder, or the rights, duties or liabilities created hereby.
14.    Agreement Severable. In the event that any provision of this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
15.    Governing Law and Venue. The laws of the State of Delaware (other than
its choice of law provisions) shall govern this Agreement and its
interpretation. For purposes of litigating any dispute that arises with respect
to the PSUs, this Agreement or the Plan, the parties hereby submit to and
consent to the jurisdiction of the State of Delaware, and agree that such
litigation shall be conducted in the courts of New Castle County, or the United
States Federal court for the District of Delaware, and no other courts; and
waive, to the fullest extent permitted by law, any objection that the laying of
the venue of any legal or equitable proceedings related to, concerning or
arising from such dispute which is brought in any such court is improper or that
such proceedings have been brought in an inconvenient forum. Any claim under the
Plan, this Agreement or any Award must be commenced by the Participant within
twelve (12) months of the earliest date on which the Participant’s claim first
arises, or the Participant’s cause of action accrues, or such claim will be
deemed waived by the Participant.
16.    Nature of PSUs. In accepting the PSUs, the Participant acknowledges and
agrees that:
(a)    the award of PSUs is voluntary and occasional and does not create any
contractual or other right to receive future awards of PSUs, benefits in lieu of
PSUs or other equity awards, even if PSUs have been awarded repeatedly in the
past;
(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    the Participant’s participation in the Plan is voluntary;
(d)    the award of PSUs and the Shares subject to the PSUs, and the income and
value of same, are an extraordinary item that (i) does not constitute
compensation of any kind for services of any kind rendered to the Company or any
Subsidiary, and (ii) is outside the scope of the Participant’s employment or
service contract, if any;
(e)    the award of PSUs and the Shares subject to the PSUs, and the income and
value of same, are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement or welfare benefits or similar payments and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company or any Subsidiary;
(f)    unless otherwise expressly agreed with the Company, the PSUs and Shares
subject to the PSUs, and the income and value of same, are not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of any Subsidiary;
(g)    the award of PSUs and the Participant’s participation in the Plan shall
not be interpreted to form an employment or service contract with the Company or
any Subsidiary of the Company;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    the value of the Shares acquired upon vesting/settlement of the PSUs may
increase or decrease in value;
(j)    in consideration of the award of PSUs, no claim or entitlement to
compensation or damages shall arise from termination of the Award or from any
diminution in value of the Award or Shares upon vesting of the


8

--------------------------------------------------------------------------------





Award resulting from termination of the Participant’s employment or continuous
service by the Company or any Subsidiary (for any reason whatsoever and whether
or not in breach of applicable labor laws of the jurisdiction where the
Participant is employed or the terms of the Participant’s employment agreement,
if any, and whether or not later found to be invalid) and in consideration of
the grant of the Award, the Participant irrevocably releases the Company and any
Subsidiary from any such claim that may arise; if, notwithstanding the
foregoing, any such claim is found by a court of competent jurisdiction to have
arisen, then, by signing the Agreement/electronically accepting the Agreement,
the Participant shall be deemed irrevocably to have waived the Participant’s
entitlement to pursue or seek remedy for any such claim;
(k)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding the Participant’s participation
in the Plan or the Participant’s acquisition or sale of the underlying Shares;
and
(l)    the Participant is hereby advised to consult with the Participant’s own
personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.
17.    Language.    If the Participant has received the Plan, this Agreement or
any other document related to the Plan translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control, unless otherwise prescribed
by applicable law.
18.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
19.    Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant or any other participant.
20.    Insider Trading/Market Abuse Laws. The Participant acknowledges that,
depending on the Participant's country, the Participant may be subject to
insider trading restrictions and/or market abuse laws, which may affect his or
her ability to acquire or sell Shares or rights to Shares (e.g., PSUs) under the
Plan during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in the Participant's
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable insider
trading policy of the Company. The Participant acknowledges that it is his or
her responsibility to comply with any applicable restrictions, and the
Participant is advised to consult with his or her own personal legal and
financial advisors on this matter.
21.    Addendum B. The PSUs shall be subject to the special terms and provisions
(if any) set forth in the Addendum B to this Agreement for the Participant’s
country of residence. Moreover, if the Participant relocates to one of the
countries included in the Addendum B, the special terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such terms and conditions is necessary or advisable in order
to comply with applicable law or facilitate the administration of the Plan and
provided the imposition of the term or condition will not result in any adverse
accounting expense with respect to the PSUs. The Addendum B constitutes part of
this Agreement. In addition, the Company reserves the right to impose other
requirements on the PSU and any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense to the Company, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
22.    Recoupment. The PSUs granted pursuant to this Agreement are subject to
the terms of the Fortive Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on the Company’s internal website) (the “Policy”) if and to the extent
such Policy by its terms


9

--------------------------------------------------------------------------------





applies to the PSUs, and to the terms required by applicable law; and the terms
of the Policy and such applicable law are incorporated by reference herein and
made a part hereof.
23.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to the Participant regarding
certain events relating to awards that the Participant may have received or may
in the future receive under the Plan, such as notices reminding the Participant
of the vesting or expiration date of certain awards. The Participant
acknowledges and agrees that (1) the Company has no obligation (whether pursuant
to this Agreement or otherwise) to provide any such notices; (2) to the extent
the Company does provide any such notices to the Participant the Company does
not thereby assume any obligation to provide any such notices or other notices;
and (3) the Company, its affiliates and the third party stock plan administrator
have no liability for, and the Participant has no right whatsoever (whether
pursuant to this Agreement or otherwise) to make any claim against the Company,
any of its affiliates or the third party stock plan administrator based on any
allegations of, damages or harm suffered by the Participant as a result of the
Company’s failure to provide any such notices or the Participant’s failure to
receive any such notices.
24.    Consent and Agreement With Respect to Plan. The Participant (1)
acknowledges that the Plan and the prospectus relating thereto are available to
the Participant on the website maintained by the Company’s third party stock
plan administrator; (2) represents that he or she has read and is familiar with
the terms and provisions thereof, has had an opportunity to obtain the advice of
counsel of his or her choice prior to executing this Agreement and fully
understands all provisions of the Agreement and the Plan; (3) accepts these PSUs
subject to all of the terms and provisions thereof; (4) consents and agrees to
all amendments that have been made to the Plan since it was adopted in 2016 (and
for the avoidance of doubt consents and agrees to each amended term reflected in
the Plan as in effect on the date of this Agreement), and consents and agrees
that all options, restricted stock units and PSUs, if any, held by the
Participant that were previously granted under the Plan as it has existed from
time to time are now governed by the Plan as in effect on the date of this
Agreement (except to the extent the Committee has expressly provided that a
particular Plan amendment does not apply retroactively); and (5) agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or this Agreement.




[If the Agreement is signed in paper form, complete and execute the following:]
PARTICIPANT        FORTIVE CORPORATION



Signature        Signature

Print Name        Print Name

            Title

Residence Address




10

--------------------------------------------------------------------------------





ADDENDUM A


PERFORMANCE VESTING REQUIREMENTS




11